Conrad, J.,
delivering the opinion of the court:
[1, 2] This was an action brought before a justice of the peace by John P. Wilson against James W. West based on a bankable note. The transcript filed discloses that service was made on defendant, that both plaintiff and defendant appeared and that the defendant testified under oath, and thereupon the justice, as recited in the transcript, “after hearing allegations and proofs, *559hereby enters judgment in favor of John P. Wilson, the plaintiff, (and) against the defendant, James W. West, besides all costs.”
The matter is in this court by certiorari issued at the instance of James W. West, the defendant below.
Counsel for the plaintiff below now moves to dismiss the certiorari, on the ground that no judgment was rendered against the defendant and that a certiorari can issue only on a judgment.
The record before us distinctly says, “I hereby enter judgment in favor of plaintiff and against the defendant, besides all costs.” An imperfect judgment was entered, but sufficient to sustain the writ of certiorari.
The motion to dismiss is refused.
The judgment is reversed on the exception “that it appears from the record that the justice rendered judgment for no certain amount.”